Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 1 of 19 PagelD 1019

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA |

TAMPA DIVISION
LISA TURNER,
Plaintiff,
Vv. CASE No. 8:19-cv-1818-T-TGW
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

ORDER

The plaintiff in this case seeks judicial review of the denial of |
her claims for Social Security disability benefits and supplemental security
income payments.' Because the decision of the Commissioner of Social
Security is supported by substantial evidence and the plaintiff does not
identify any reversible error, the decision will be affirmed.

L
The plaintiff, who was fifty-five years old at the time of the

administrative hearing and who has an eleventh-grade education (Tr. 57,

 

'The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 16).
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 2 of 19 PagelD 1020

231), has worked as a collection clerk and service observer (Tr. 702). She
filed claims for Social Security disability benefits and supplemental security
income payments, alleging that she became disabled on May 27, 2011, due |
to lupus, fibromyalgia, diabetes, sleep apnea, high blood pressure, possible
glaucoma and arthritis in lower back and right arm (Tr. 57). The claims -
were denied initially and upon reconsideration.

The plaintiff, proceeding pro se, then received a de novo .
hearing before an administrative law judge. During the hearing, the
plaintiff agreed to amend her alleged disability onset date to November 10,
2014 (see Tr. 32-37).

The law judge found, as of the amended onset date, that the
plaintiff had severe impairments of lupus, diminished vision, obesity, °
diabetes, degenerative disc disease and hypertension (Tr. 14). He
concluded that those impairments were disabling and granted the plaintiff's"
supplemental security income application as of November 10, 2014 (see Tr.
16, 18-19). The law judge dismissed the plaintiff's disability insurance
benefits claim because her insured status expired before the amended onset |

date (see Tr. 696). The plaintiff, now represented by counsel, sought review
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 3 of 19 PagelD 1021

by the Appeals Council on the ground that she had evidence of an earlier
disability onset date (see Tr. 374). The Appeals Council denied the request
for review and let the decision of the law judge stand as the final decision of
the Commissioner of Social Security (Tr. 1).

The plaintiff appealed the decision to this court (Case No. 8:16-
cv-3180-JSS). Thereafter, the Commissioner filed an Unopposed Motion |
for Entry of Judgment with Remand (id. at Doc. 18). United States
Magistrate Judge Julie S. Sneed granted the motion and remanded the matter
for further administrative proceedings (id. at Doc. 20). The Appeals
Council then issued a detailed Order (Tr. 74-44) remanding the case to the.
administrative law judge in order to, inter alia, allow the plaintiff to amend
her onset date and give “further consideration of the claimant’s onset date,
with medical expert evidence” (Tr. 743).

In accordance with the Appeals Council Order, the plaintiff
received another hearing before administrative law judge Glen H. Watkins.
The plaintiff revised her disability onset date back to May 27, 2011 (see Tr.
694). Dr. Hema K. Sugumaran, a board-certified ophthalmologist, .

provided expert medical testimony (see Tr. 924-26).
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 4 of 19 PageID 1022

The law judge found that, “[s]ince the alleged onset of disability .
... the claimant has had the following severe impairments: lupus, decreased
vision; obesity; diabetes; degenerative disc disease and hypertension (20
CFR 404.1520(c) and 416.920(c))” (Tr. 697). The law judge determined
two residual functional capacities for the relevant time period. He
concluded that (Tr: 697-98):

[P]rior to April 6, 2015 ... the claimant had the
residual functional capacity to perform light work
as defined in 20 CFR 404.1567(b) and 416.967(b).
The claimant can lift up to twenty pounds
occasionally and lift and carry up to ten pounds
frequently. The claimant can stand or walk for
approximately six hours out of an eight-hour
workday and sit for approximately six hours out of
an eight-hour workday with normal breaks. The
claimant could never climb ladders, ropes or
scaffolds, but could frequently climb ladders
ramps and stairs.2 The claimant could frequently
perform fine manipulations bilaterally. The
claimant has to avoid even moderate exposure to
extreme heat and avoid concentrated irritants such
as fumes, odors, dusts and gases. The claimant

 

2The law judge inconsistently said the plaintiff could “never” climb ladders and
could “frequently” climb ladders. The second assessment appears to be a typographical
mistake since ordinarily the climbing of ladders, ropes and scaffolds is a distinct category
from climbing ramps and stairs (see, e.g., Tr. 88). Significantly, the operative -
hypothetical question to the vocational expert stated “frequent climbing of ramps and
stairs” (Tr. 731). Regardless, the plaintiff has not based any argument on this mistake
(see fn. 3, infra).
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 5 of 19 PagelD 1023

must avoid exposure to even moderate hazards.

The claimant could perform work requiring

frequent near visual acuity; occasional peripheral

visual acuity and frequent depth perception.

The law judge determined, based on the testimony of a
vocational expert, that, despite these functional limitations, the plaintiff |
could perform past relevant work as a service observer (Tr. 702).
Accordingly, the law judge decided that the plaintiff was not disabled prior -
to April 6, 2015 (Tr. 703).

The plaintiffs residual functional capacity beginning on April |
6, 2015, contained the same limitations with one notable exception: the law
judge found, as of that date, the plaintiff “could perform no work requiring
visual acuity; peripheral visual acuity or depth perception” (Tr. 701). The |
law judge determined, based on the testimony of the vocational expert, that
these limitations have prevented the claimant from performing past work or:
any jobs available in significant numbers in the national economy since April
6, 2015 (Tr. 702-03). Accordingly, the law judge found that, on April 6,

2015, the plaintiff became disabled and continued to be disabled through the

date of the decision (Tr. 703). The Appeals Council denied the plaintiff's
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 6 of 19 PagelD 1024

request for review and let the decision of the law judge stand as the final
decision of the Commissioner (Tr. 685).
IL.

In order to be entitled to Social Security disability benefits and:
supplemental security income, a claimant must be unable “to engage in any
substantial gainful activity by reason of any medically determinable physical |
or mental impairment which ... has lasted or can be expected to last for a
continuous period of not less than twelve months.” 42 U.S.C.
423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment,” under
the terms of the Social Security Act, is one “that results from anatomical,
physiological, or psychological abnormalities which are demonstrable by
medically acceptable clinical and laboratory diagnostic techniques.” 42
U.S.C. 423(d)(3), 1382c(a)(3)(D). The Act provides further that a claimant
is not disabled if she is capable of performing her previous work. 42 U.S.C.
423(d)(2)(A), 1382c(a)(3)(B). Also, in this case, the plaintiff must show
that she became disabled before her insured status expired on December 31,
2013, in order to receive disability benefits. 42 U.S.C. 423(c)(1); Demandre

v. Califano, 591 F.2d 1088, 1090 (Sth Cir. 1979), cert. denied, 444 U.S. 952.
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 7 of 19 PagelD 1025

There is not a similar requirement with respect to the plaintiffs claim for
supplemental security income payments.

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated

 

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial

 

evidence test, “findings of fact made by administrative agencies ... may be.
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 |
(11th Cir. 2004) (en banc), cert. denied, 544 U.S. 1035 (2005).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the
witnesses. Grant v. Richardson, 445 F.2d 656 (Sth Cir. 1971), Similarly, .
it is the responsibility of the Commissioner to draw inferences from the

evidence, and those inferences are not to be overturned if they are supported
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 8 of 19 PagelD 1026

by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (Sth
Cir. 1963).

Therefore, in determining whether the -Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the |
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the -
claimant is not disabled. However, the court, in its review, must satisfy
itself that the proper legal standards were applied and legal requirements
were met. Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988).

Il.

The plaintiff's sole argument is that “substantial evidence does |
not support the Administrative Law Judge’s visual limitation findings” for
the period preceding April 6, 2015 (Doc. 24, p. 6).2. The law judge found '

that the plaintiff during that time period had decreased vision which limited

 

3All other arguments are forfeited in accordance with the Scheduling Order and
Memorandum Requirements, which directed the plaintiff to “identify with particularity -
the discrete grounds upon which the administrative decision is being challenged” and
cautioned that “[a]ny contention for which these requirements are not met will be deemed
forfeited and not evaluated” (Doc. 15, p. 2).

-§-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 9 of 19 PagelD 1027

her to performing work requiring no more than frequent near visual acuity,
frequent depth perception and occasional peripheral vision (Tr. 697-98).

In making this determination, the law judge considered the
plaintiff's testimony that “her vision has progressively worsened” and that
she “could no longer [] see to read a lot in 2012 and 2013, but she did not
see a physician due to financial constraints and lack of insurance” (Tr. 698,
see Tr. 727). He also noted that the plaintiff reported “visual changes” to a
consultative examiner in February 2013 and told a neurologist in January
2015 that she had blurry vision (Tr. 699). However, the law judge’
explained that there was no medical evidence prior to April 6, 2015,
supporting greater visual limitations than he included in the residual |
functional capacity. In fact, the law judge stated that the plaintiffs visual
residual functional capacity for the period before April 6, 2015, was “based

largely on the claimant’s testimony” (Tr. 700).*

 

‘The law judge found that the plaintiffs testimony of greater limitations was not
fully credible (Tr. 699-700). That determination is supported by substantial evidence
and is unchallenged by the plaintiff. Accordingly, any such contention is forfeited (see .
Doc. 15).

-9-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 10 of 19 PagelD 1028

The law judge’s determination that the medical evidence for
that period did not substantiate a more restrictive visual residual functional
capacity is supported by substantial evidence. The law judge relied upon |
the testimony of medical expert Dr. Sugumaran, who stated that she “d[id]
n[o]t have a lot of information between 2011 and 2015” and that “[t]he first .
day I found a decrease in vision was April 6", 2015 after looking through the
medical record” (Tr. 718). Dr. Sugumaran was referring to a letter dated
April 6, 2015, from the plaintiffs ophthalmologist, Dr. Don J. Perez, which
pertinently stated (Tr. 652):

The above mentioned patient has been under my

care since 11/10/14. She was diagnosed with

Pathologic Myopia, Primary Open Angle

Glaucoma and Incipient Cataract. Her visual

acuity is 20/70 in the right eye and 20/80 in the left

eye with best correction. Her peripheral vision is

very poor, it was shown on the Visual Field test

performed in the office.

Dr. Perez’s letter was not accompanied by any treatment notes.
The law judge “afford[ed] great weigh[t]” to Dr. Sugumaran’s

opinion because she is “[a] well qualified vision specialist and reviewed all .

the evidence available. She responded to questions from me as well as the

-10-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 11 of 19 PagelD 1029

claimant’s representative. Her opinion is also the most recent of record”
(Tr. 700). Furthermore, the law judge gave “great weight” to the letter
submitted by Dr. Perez (id.), which underlies Dr. Sugumaran’s opinion of
the plaintiff's visual limitations.

The law judge then cogently summarized his reasoning for the
plaintiff's visual limitations (Tr. 700):

The claimant’s treatment is extremely sparse,
consisting of only a few appointments in some
years. The claimant only sought specialized
vision care once during this period. The claimant
attributed her lack of treatment to financial
constraints. While this explanation is entirely
plausible, the lack of treatment still results in an
absence of findings to warrant a more restrictive
residual functional capacity. The claimant
acknowledged that she was able to prepare some
simple meals using a microwave, attend church
occasionally, shop some, take care of her personal
needs and perform limited housework.

The plaintiff argues that the law judge’s determination is not
supported by substantial evidence because (Doc. 24, p. 8):

... the opinion of the medical advisor at the ALJ

hearing contained a clear and unmistakeable [sic]

error. [S]he stated that the first evidence of a

visual impairment was April 6, 2015. (T. 718).
_ While the letter from Dr. Perez was dated April 6,

-ll-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 12 of 19 PagelD 1030

2015, he was referring to an examination dated
November 14, 2014. (T. 652). The ALJ
previously found that the claimant could not
engage in work activity which required near visual
acuity, as of November 10, 2014. (T. 15). There
was no rational basis to find that claimant became
disabled only as of April 6, 2015.

The plaintiff's argument is meritless because, as the Commissioner points
out, while Dr. Perez states his first appointment with the plaintiff was in
November 2014 (Doc. 26, p. 7),
Dr. Perez’ letter ... is dated April 6, 2015, [and]
states that “her visual acuity is 20/70 in the right
eye and 20/80 in the left eye with the best
' correction” (emphasis added) (Tr. 652). ... The
letter does not state it was at that level since Dr.
Perez began treatment in November 2014 (Tr.
652). Dr. Sugumaran testified there w[ere] no
testing results in the record that would support a
different date and Plaintiff does not point to any....
Thus, based on the plain wording of Dr. Perez’s letter, the law judge could
reasonably conclude that the first medical evidence of the plaintiffs
decreased vision was April 6, 2015. See Biestek v. Berryhill, U.S. _;
139 S. Ct. 1148, 1154 (2019) (Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.”). Notably, plaintiff’s counsel questioned Dr. Sugumaran at.

-~|2-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 13 of 19 PagelD 1031

the hearing, but he did not ask Dr. Sugumaran whether those test results
could be attributable to an earlier appointment (see Tr. 719-22).

The plaintiff also contends that the test results referenced in Dr. |
Perez’s letter relate to November 2014 because that is when Dr. Perez
diagnosed the plaintiff with pathologic myopia, primary open angle’
glaucoma and incipient cataract (Doc. 24, p. 8; see Tr. 652). However, Dr.
Perez referred to the plaintiff’s test results in the present tense; ie., the
plaintiffs visual acuity on April 6, 2015, and Dr. Perez’s diagnoses in
November 2014 do not, in themselves, shed light on the degree of the
plaintiff's visual impairment before April 6, 2015. See Wind v. Barnhart, |
133 Fed. Appx. 684, 690 (11th Cir. 2005) (quoting McCruter v. Bowen, 791
F.2d 1544, 1547 (11th Cir. 1986) (“[a] diagnosis or a mere showing of ‘a’
deviation from purely medical standards of bodily perfection or normality’
is insufficient; instead, the [plaintiff] must show the effect of the impairment.
on her ability to work.”); Moore v. Barnhart, 405 F.3d 1208, 1214 n.6 (11th
Cir. 2005) (It is the functional limitations that determine disability.).
Therefore, this argument does not compel the law judge to find the plaintiff |

had greater visual impairments before April 6, 2015. See Adefemi v.

-13-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 14 of 19 PagelD 1032

Ashcroft, supra, 386 F.3d at 1026-27 (It is not sufficient for the plaintiff to
point to some evidence that supports her position; rather she must cite.
evidence that compels the finding she is advocating.).

| The plaintiff emphasizes that the law judge had concluded in
his prior decision that the plaintiff's visual impairments were disabling as of
November 10, 2014 (Doc. 24, p. 8; see Tr. 14-19). However, the plaintiff
appealed that decision, and it was vacated. Therefore, the plaintiff may not |
rely upon that more favorable determination in challenging this decision.
Significantly, the Appeals Council expressly questioned in its remand Order .
the law judge’s finding that Dr. Perez’s letter established that the plaintiff

had disabling visual limitations as of November 10, 2014 (Tr. 743).°

 

°The Appeals Council specified (Tr. 743):

During the hearing, the Administrative Law Judge suggested an
onset date of November 10, 2014 because Don Perez, M.D., the
claimant’s treatment provider, indicated in a letter that he began
seeing her for vision issues on that day (Exhibit B21F).
However there is no underlying treatment record from him that
date. Moreover, there is not medical expert opinion or other
opinion evidence that supports that date. Therefore,. further
consideration of the claimant’s onset date, with medical expert
evidence, is warranted.

-~14-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 15 of 19 PagelD 1033

In sum, the plaintiff has not identified any medical evidence
supporting, much less compelling, greater visual limitations than determined
by the law judge for the time period before April 6, 2015. As explained in |
Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003), “the claimant
bears the burden of proving that [s]he is disabled, and consequently, [s]he is"
responsible for producing evidence in support of h[er] claim.” See 20
C.F.R. 404.1512; 416.912 (it is the plaintiff's burden to present evidence |
showing how her impairment affects her functioning during the alleged
disability period). Significantly, the plaintiff was represented by counsel
during the recent administrative proceedings. Therefore, the burden was on |
the plaintiff and her lawyer to obtain medical evidence to prove the
plaintiff's claim. See id.

In this regard, Dr. Sugumaran testified that Dr. Perez’s missing
treatment records were crucial in determining the plaintiffs visual.
impairments (Tr. 720). Significantly, the plaintiff stated that Dr. Perez’s
office had her treatment records, but that she would have to pay for copies
(Tr. 724). Plaintiff’s counsel acknowledged the importance of those records |

and had the following exchange with the law judge (Tr. 739):

-15-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 16 of 19 PagelD 1034

ATTY: It appears that Dr. Perez may have some
records that we are missing because we have that
letter from him from 2015 but no test results.
ALJ: Well you call and figure it out. If you need
more time, you can call the office. You can track
it down.

ATTY: All right. I think that maybe (sic)
essential.

However, the plaintiff did not submit any records from Dr. Perez, or any
other medical evidence, substantiating the degree of the plaintiff's visual
limitations during the time period before April 6, 2015 (see Doc. 24, pp. 6-
8). Therefore, the plaintiff has clearly failed to present evidence
compelling the law judge to find that she had greater visual limitations
during the pertinent time period.

The plaintiff also argues that the law judge “err[ed] in
quantifying the plaintiff's visual limitations in terms of frequency [e.g.,
occasional, frequent, constant] rather than quality” (Doc. 24, p. 6) (emphasis
omitted). More specifically, the plaintiff contends that a limitation to
“frequent” visual acuity is “nonsensical” because “generally a person can

either see a certain sized object or cannot see it” (id., pp. 8, 9).

-16-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 17 of 19 PagelD 1035

The plaintiff's argument is off the mark. Physicians regularly
Opine quantitative visual limitations to accommodate individuals who have

some, but not total, vision loss. See, e.g., Arnold v. Colvin, No. 3:14-cv-

 

1064-J-MCR, 2016 WL 1170907 at *3 (M.D. Fla.) (listing cases).
Concomitantly, the Dictionary of Occupational Titles (DOT) uses the terms
constant, frequent and occasional to distinguish between vision requirements -
for jobs. For example, the plaintiff's previous work as a service observer
involves frequent near acuity, but no far acuity or depth perception. See DOT
239.367-026, 1991 WL 672228.

The plaintiff cites to Reed v. Berryhill, 8:17-cv-679-T-DNF,
2018 WL 4520363 (M.D. Fla.), and Gainey v. Commissioner of Social ’
Security, 6:12-cv-1579-Orl-DAB, 2014 WL 505117 at *6 (M.D. Fla.), for
her contention that visual limitations may not be quantified: however, these .
cases are factually inapposite. Thus, the law judge in Gainey “erred in not
recognizing that Plaintiff was blind in her right eye.” 2014 WL 505117 at
*6. In Reed, accommodations were not included for the plaintiff's |
“blindness in her left eye.” 2018 WL 4520363 at *4. In contrast to the

undisputed medical evidence of total eye blindness in Reed and Gainey, the -

-|7-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 18 of 19 PagelD 1036

plaintiff presented no medical evidence whatsoever substantiating her visual |
acuity and depth perception limitations for the pertinent time period.

As the Commissioner notes, the plaintiff's contention that the -
law judge “provided no analysis explaining how Plaintiff's visual acuity of
20/70 in one eye and 20/80 in the other eye limits her to only frequent near
acuity” is meritless because it is “based upon the false premise that the ALJ
determined [that the plaintiff] had visual acuity of 20/70 in one eye and 20/80
[in] her left eye prior to April 6, 2015” (Doc. 26, p. 8). The law judge found |
that prior to April 6, 2015, the plaintiff “could perform work requiring
frequent near visual acuity; occasional peripheral visual acuity and frequent °
depth perception” (Tr. 697-98). He found further that on and after that date
the plaintiff “could perform no work requiring visual acuity; peripheral
visual acuity or depth perception” (Tr. 701). There is nothing inconsistent
about those findings.

It is, therefore, upon consideration,

ORDERED:

-~18-
Case 8:19-cv-01818-TGW Document 27 Filed 09/21/20 Page 19 of 19 PagelD 1037

That the decision of the Commissioner is hereby AFFIRMED.
The Clerk shall enter judgment in accordance with this Order and CLOSE

this case.

DONE and ORDERED at Tampa, Florida, this a day

Prisons Ar We

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

of September, 2020.

 

-19-
